Citation Nr: 0422135	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1992.  He died on December [redacted], 1999.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Section 
5103(a), title 38, U.S. Code, as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The appellant has not been provided a letter addressing which 
information and evidence she is to provide to VA and which 
information and evidence VA will attempt to obtain on her 
behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
she has not been requested to provide any evidence in her 
possession that pertains to the claim.  Thus, she must be 
provided the above notice prior to consideration of the issue 
on appeal.

The certificate of death shows that the immediate cause of 
the veteran's death was cardiogenic shock and acute 
myocardial infarction.  Service medical records reveal that 
in June 1976, the veteran's blood pressure was 135/90.  A 
report of medical examination dated in December 1980 shows 
that his blood pressure was 132/90.

A chronological record of medical care dated in April 1985 
shows that the veteran reported episodic left-sided chest 
pain.  Electrocardiographic evaluation revealed a normal 
sinus rhythm.  The assessment was obesity and episodic chest 
pain.  An ambulance activity report dated in November 1986 
shows that while being transported to the hospital for severe 
back pain, the veteran's blood pressure was 140/100 and 
120/100.

In view of the foregoing, a medical opinion should be 
obtained concerning the date of onset and etiology of the 
veteran's cardiovascular disease.  See 38 C.F.R. § 3.312 
(2003).

Additionally, the appellant has reported that during the 
veteran's lifetime he received medical treatment as a 
civilian employee at U.S. military facilities in Landstahl, 
Germany, and in Saudi Arabia.  These records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  Inform the appellant about (1) the 
information and evidence not of record that 
is necessary to substantiate her claim; (2) 
the information and evidence that VA will 
seek to provide on her behalf; (3) the 
information and evidence she is expected to 
provide; and (4) request or tell her to 
provide any evidence in her possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain the veteran's 
treatment records from any U.S. military 
facilities in Landstahl, Germany, and in 
Saudi Arabia.

3.  Following completion of the foregoing, 
request that a VA cardiac specialist review 
the claims folder and render an opinion on 
the following matters:

a.  Is it at least as likely as not that any 
cardiovascular disease, including 
hypertension, had its onset during active 
service or is related to any in-service 
disease or injury?  

b.  If so, is it at least as likely as not 
that any cardiovascular disease, including 
hypertension, caused or contributed 
substantially or materially to cause the 
veteran's death?  

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.  If the doctor is only able to 
theorize or speculate on a given matter, the 
doctor should so state.

The doctor must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



